Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues (pg. 8-9) that Kim “relates to the technical field of photography” that Ramaswamy “provides a method and a device for improved rectification of stereo images and alignment of stereo cameras in order to enable the captured stereo images to include a proper amount of disparity or depth information” and thus “In accordance with Applicant's understanding, Kim and Ramaswamy are both not directed to a similar purpose or effect as the claimed subject matter” since the “purpose of the presently claimed invention is to provide a hand-held device with a stereo camera, which allows an accurate measurement of objects.” Examiner respectfully disagrees. In response to applicant's argument that Kim and Ramaswamy are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kim and Ramaswamy both are directed to the field of photogrammetry (i.e., the science and technology of obtaining reliable information about physical objects and the environment through the process of recording, measuring, and interpreting photographic images and patterns of  
Applicant’s other arguments with respect to claim(s) 16-18, 20-23, and 26-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 18, 20-22, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160037152, hereinafter Kim) in view of Ramaswamy (US 9609305) and Ivanchenko et al. (US 9303982, hereinafter Ivanchenko.) 
Regarding claim 16, “A handheld device for the image-based measurement of a remote object, the handheld device comprising: a housing having a front side and a rear side and a longitudinal axis” Kim teaches (¶0057) an image photographing apparatus 100, that may be implemented as a smart phone, cellular phone, tablet personal computer (i.e., computer implementation); (Figs. 11-12) show capture of a remote object; (¶0095) image photographing apparatus includes a touch screen; (Fig. 6) smart phone pictured is a three dimensional object with a longitudinal, lateral, and vertical axes (i.e., x,y,z or length, width, height.) 
As to “a first camera and a second camera, which are arranged having a stereo base as a fixed spacing in relation to one another on the rear side, for 
 As to “an analysis unit having an algorithm for the stereophotogrammetric analysis of the images of the first camera and the second camera” Kim teaches (¶0058) that the image photographing apparatus includes a controller 130 and image processor 140; (¶0073 and ¶0077) the controller 130 generates a first depth map using the first image photographed by the first photographing unit and generates a second depth map using the second image photographed by the second photographing unit; (¶0083-¶0084) using the depth maps to generate a 3D image; (¶076) controller includes hardware components such as CPU and memory with software for implementing invention.
As to “and a display unit, which is arranged on the front side, for displaying images of the object and results of the stereophotogrammetric analysis” Kim teaches (¶0072) that the controller may acquire raw image data by controlling the first photographing unit 110 and the second photographing unit 120 and may display a live view image on a display by controlling the image processor.
As to “wherein the stereo base is aligned diagonally at a known angle a in relation to the longitudinal axis, wherein the analysis unit is configured to consider the known angle a during the stereophotogrammetric analysis.” Kim teaches (¶0091 and Fig. 6) the image photographing apparatus may include the first photographing unit and second photographing unit arranged in a diagonal direction, which are separated by a predetermined distance thereby resulting in 
Kim alone does not teach “wherein handheld device is designed for handheld use by a user in such a way that the handheld device is held to record images of the object in such a way that the longitudinal axis is substantially horizontal” However, Ramaswamy teaches (7:61-8:4) device can be rotated as images are obtained and thus feature points in images can be detected irrespective of orientation, therefore the device would be able to take pictures in horizontal/vertical/diagonal manner; (Fig. 4(a)) the longer side (i.e., longitudinal axis) of the portable device/smart phone 404 is noticeably/substantially horizontal (along the x-axis) while taking pictures. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim to capture images in any orientation as taught by Ramaswamy as it would allow users to capture images according to their desired/preferred perspective. 
Kim and Ramaswamy do not teach “wherein for the image-based measurement only specific points of interest in the image are related to one another, without processing the entire image.” However, Ivanchenko teaches (6:30-39) the computing device 302 may identify a set of visually distinctive 
Regarding claim 18, “The device according to claim 16, wherein the stereo base is arranged at an angle (a) of at least 20 degrees in relation to the longitudinal axis.” Kim teaches (Fig. 6).

Regarding claim 20, Kim alone does not teach “The device according to claim 16, wherein the cameras are arranged such that the stereo base comprises at least 75% of a maximum extension of the rear side.” However Ramaswamy teaches (2:3-10 and 6:28-51) two or more cameras capture stereo images and a stereo camera base-line (e.g., stereo camera separation distance); (Fig. 9 14:4-18) the example portable device can include one or more image capture elements that can be placed on the sides or corners of the device; (Fig. 5) two arranged cameras (stereo cameras) 504 and 506 are near the edges of the 

Regarding claim 21, “the device according to claim 16, further comprising an input means, arranged on the front side, for the input of data or commands by a user.” Kim teaches (¶0072) image photographing apparatus has a display; (¶0095) touchscreen/user input.

Regarding claim 22 “The device according to claims 16, further comprising a recording functionality running automatically after triggering by a user, in the scope of which - in chronological correlation, the first camera records a first image and the second camera records a second image of the object, - the algorithm of the analysis unit relates the first image and the second image to one another by means of feature recognition and on the basis of the knowledge about the stereo base, and - an image of the object is displayed on the display unit.” Kim teaches (¶0072) in response to receiving a photographing command, the controller may control the image processor to acquire a first image and a second image from the photographing units; (¶0087) photographing units are separated by predetermined distance to form a disparity; (¶0083) generate 3d image from 

Regarding claim 26, “A method for the image-based measurement of a remote object by means of a handheld device, the method comprising:” Kim teaches (¶0057) an image photographing apparatus 100, that may be implemented as a smart phone, cellular phone, tablet personal computer; (Figs. 11-12) show capture of a remote object; (¶0095) image photographing apparatus includes a touch screen. 
As to “a stereoscopic recording of images by a first camera and a second camera” Kim teaches (¶0058 and ¶0091) that the image photographing apparatus includes a first photographing unit and a second photographing unit; (¶0059 and ¶0069) photographing units photograph a subject
 As to “a stereophotogrammetric analysis of the images of the first camera and the second camera, wherein the analysis of the images is performed in consideration of a known angle a” Kim teaches (¶0058) that the image photographing apparatus includes a controller 130 and image processor 140; (¶0073 and ¶0077) the controller 130 generates a first depth map using the first image photographed by the first photographing unit and generates a second depth map using the second image photographed by the second photographing unit; (¶0083-¶0084) using the depth maps to generate a 3D image; (¶076) controller includes hardware components such as CPU and memory with 
As to “wherein the first camera and the second camera are arranged having a stereo base as a fixed spacing in relation to one another on the device such that the stereo base is diagonally oriented at the angle a in relation to a longitudinal axis of the device.” Kim teaches (¶0091 and Fig. 6) the image photographing apparatus may include the first photographing unit and second photographing unit arranged in a diagonal direction, which are separated by a predetermined distance thereby resulting in disparity; (¶0007 and ¶0074) disparity is used to generate a 3D effect; (¶0083) controller generates a 3D image using the first and second depth maps.
Kim alone does not teach “wherein handheld device is designed for handheld use by a user in such a way that the handheld device is held to record images of the object in such a way that the longitudinal axis is substantially horizontal” However, Ramaswamy teaches (7:61-8:4) device can be rotated as images are obtained and thus feature points in images can be detected irrespective of orientation; (Fig. 4(a)) the longitudinal axis of the device is noticeably/substantially horizontal around an x-axis. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim to capture images in any orientation as taught by Ramaswamy as it would allow users to capture images according to their desired perspective. 
wherein for the image-based measurement only specific points of interest in the image are related to one another, without processing the entire image.” However, Ivanchenko teaches (6:30-39) the computing device 302 may identify a set of visually distinctive features present on the object. These features may be interest points (e.g., corners) or the features may be larger blob-like features (e.g., extremal regions). In at least some embodiments, the distinctive features can be extracted by using a corner detector, such as a Harris corner detector, a Difference-of-Gaussians (DoG) corner detector, a Speeded-Up Robust Features (SURF) corner detector, or a Features from Accelerated Segment Test (FAST) corner detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim and Ramaswamy to identify a set of visually distinctive features present on the object as taught by Ivanchenko for the benefit of improving tracking of the object.
Regarding claim 28, “A computer program product having program code which is stored on a non-transitory machine-readable carrier for executing a method for the image-based measurement of a remote object by means of a handheld device, wherein the program is executed in the analysis unit of the device according to claim 16, and at least comprises the following steps” Kim teaches (¶0057) an image photographing apparatus 100, that may be implemented as a smart phone, cellular phone, tablet personal computer (this implies computer implementation, i.e., processor, memory, instructions/code); 
As to “performing a stereoscopic recording of images by the first camera and the second camera” Kim teaches (¶0058 and ¶0091) that the image photographing apparatus includes a first photographing unit and a second photographing unit; (¶0059 and ¶0069) photographing units photograph a subject
As to “and performing a stereophotogrammetric analysis of the images of the first camera and the second camera” Kim teaches (¶0058) that the image photographing apparatus includes a controller 130 and image processor 140; (¶0073 and ¶0077) the controller 130 generates a first depth map using the first image photographed by the first photographing unit and generates a second depth map using the second image photographed by the second photographing unit; (¶0083-¶0084) using the depth maps to generate a 3D image; (¶076) controller includes hardware components such as CPU and memory with software for implementing invention.
As to “wherein the analysis is performed in consideration of a known angle a, wherein the first camera and the second camera are arranged having a stereo base as a fixed spacing in relation to one another on the device such that the stereo base is diagonally oriented at the angle a in relation to a longitudinal axis of the device” Kim teaches (¶0091 and Fig. 6) the image photographing apparatus may include the first photographing unit and second photographing unit arranged in a diagonal direction, which are separated by a predetermined distance thereby resulting in disparity; (¶0007 and ¶0074) disparity is used to 
Kim alone does not teach “wherein the analysis is performed in consideration of the handheld device being held by a user so that the horizontal axis is substantially horizontal when recording the images” However, Ramaswamy teaches (7:61-8:4) device can be rotated as images are obtained and thus feature points in images can be detected irrespective of orientation; (Fig. 4(a)) the longitudinal axis of the device is noticeably/substantially horizontal around an x-axis. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim to capture images in any orientation as taught by Ramaswamy as it would allow users to capture images according to their desired perspective.
Kim and Ramaswamy do not teach “wherein for the image-based measurement only specific points of interest in the image are related to one another, without processing the entire image.” However, Ivanchenko teaches (6:30-39) the computing device 302 may identify a set of visually distinctive features present on the object. These features may be interest points (e.g., corners) or the features may be larger blob-like features (e.g., extremal regions). In at least some embodiments, the distinctive features can be extracted by using a corner detector, such as a Harris corner detector, a Difference-of-Gaussians (DoG) corner detector, a Speeded-Up Robust Features (SURF) corner detector, or a Features from Accelerated Segment Test (FAST) corner detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the .

Claim 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ramaswamy, and Ivanchenko in view of Campbell et al. (US 9185387, hereinafter Campbell.)
Regarding claim 17, “The device according to claim 16, …wherein the analysis unit is designed for the purpose of taking into consideration the measured distance during the stereophotogrammetric analysis.” Kim teaches (¶0025 and ¶0026) that in response to photographing an object in close proximity the image processor may generate the 3D image using only the first depth map, when the photographing object is relatively distant from the image photographing apparatus the image processor may generate the 3D image by using the first and second depth map.
Kim, Ramaswamy, and Ivanchenko do not teach “further comprising an electronic distance meter, arranged on the rear side, for measuring a distance to the remote object.” However, Campbell teaches (4:65-5:19, 8:60-9:9, 4:11-27, and 3:59-67) using cameras for ranging or using a laser for ranging. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the device of Kim, Ramaswamy, and Ivanchenko with the ranging as taught by Campbell in order to adequately focus on certain aspects of the image. 

claim 27, Kim, Ramaswamy, and Ivanchenko do not teach “The method according to claim 26, further comprising: - displaying of an image on a display unit of the device, based on at least one of the images of the first camera and the second camera, receiving a selection of dimensions to be measured by a user” However, Campbell teaches (8:22-31) user selection module displays the image on the display and allows the user to use the user input devices to identify an object in the displayed image as the subject.
 As to “measuring corresponding to the selection based on the stereophotogrammetrically analyzed images, and - outputting of the result on a display unit or a storage of the result in a data storage unit of the device.” Campbell teaches (8:60-9:9) distance calculator analyzes the 3D depth information in a 3D image to determine the distance between the 3D camera and objects in the 3D image; (9:10-10:38) after subject identification module identifies the subject of an image the distance calculator may be used to determine a distance between the subject and each additional object, and generates a blur effect; (1:14-41) for making a film. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim, Ramaswamy, and Ivanchenko do not teach with the ranging and bluring as taught by Campbell in order to adequately focus on certain aspects of the image.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ramaswamy, and Ivanchenko in view of Gordon et al. (US 20100074532, hereinafter Gordon.)
Regarding claim 23, Kim, Ramaswamy, and Ivanchenko do not teach “The device according to claim 16, wherein the analysis unit is designed for: ascertaining an angle R between the repetition direction and an epipolar line.” However, Gordon teaches (¶0091, ¶0124, ¶0285, and ¶0381) projecting a bi-dimensional coded light pattern having a plurality of feature types onto said scene such that each feature of said light pattern is reflected from a different respective reflection location in said scene, giving rise to a reflected feature, said feature types being distinguishable according to a unique bi-dimensional formation; (¶0092) capturing a 2D image of said scene comprising the reflected features; (¶0300) pattern projection includes a plurality of different feature types which appear within the pattern at various locations, each feature is assigned an alphabetic character; (¶0300) identical features repeat themselves every other row in a vertical direction of the pattern and every sixteen columns in the horizontal direction; (¶0332) projected pattern 104 is rotated at an angle 106 with respect to the epipolar field, as can be seen in Fig. 108 leftmost diagonal column (i.e., AKAKAKAKAKAKA column, repeating features) is at an angle 106 from the epipolar line 108. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim, Ramaswamy, and Ivanchenko with the pattern projection and determining relationship between features in the pattern and an epipolar line as 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ramaswamy, and Ivanchenko in view of Mentz et al. (US 20100194860, hereinafter Mentz.)
Regarding claim 29, the majority of the claim has a similar scope to claim 16, thus its rejection is similar.	Kim, Ramaswamy, and Ivanchenko do not teach “a data interface for transmitting digital image data of recorded images to an external electronic device” However, Mentz teaches (¶0014, ¶0015, claims 1, 18, and 20) wireless communication for uploading images and additional camera parameters to a remote server. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device of Kim, Ramaswamy, and Ivanchenko with the wireless communication as taught by Mentz in order to share/disperse the information/image captured.

Regarding claim 30, “The system according to claim 29, wherein the handheld device: comprises the machine-readable carrier, and is designed for the purpose of transmitting the program code via the data interface to the external electronic device.” Mentz teaches (¶0014, ¶0015, claims 18 and 20) .

Allowable Subject Matter
Claims 24-25 are allowed in view of Applicant’s arguments/amendments filed on 07/27/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “ascertaining an angle j between the repetition direction and an epipolar line, and - initiating measures if the value of the angle j falls below a predefined threshold value, wherein the measures are capable of resulting in a further recording of images of the object, in which the predefined threshold value is reached or exceeded” as recited in combination with other features with respect to independent claim 24.
The closest prior art, Mclean et al. (US 20180156608) discloses (¶0018) determining whether the angle of intersection between the epipolar line and the imaged surface of an artefact meets predetermined threshold criteria (e.g., whether said angle of intersection is less than a predetermined angle), aborting the process of determining the location of said predetermined point within the images if predetermined threshold not met. But does not teach that the angle is between repetition direction and the epipolar line and that further recording of images if threshold value is reached or exceeded and thus singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US 20180144458) – (¶0091) As it is known in the art, the SIFT algorithm scans an image and identifies points of interest, or feature points, which may be individual pixels and describes them sufficiently (typically relative to its neighboring pixels within a surrounding window) so that the same feature point (or pixel) may be individually identified in another image; (¶0092) Principally, feature points (i.e. points of interest) of a desired target object are extracted to provide a “feature description” of the target object. This description, extracted from training images, can then be used to identify the target object in a test image containing many object-types.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Frank Johnson/Examiner, Art Unit 2425 

/Brian T Pendleton/           Supervisory Patent Examiner, Art Unit 2425